Dismiss and Opinion Filed February 15, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01176-CR

                  RONALD AUSTIN ROBERSON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-22365-M

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      On December 30, 2021, appellant filed a notice of appeal in the above case,

along with notices of appeal in two companion cases. We abated all three for the

appointment of counsel, and the trial court appointed Michal Mowla to represent

appellant.

      On February 9, 2022 Mr. Mowla filed a letter informing the Court that cause

number 05-21-01176-CR (trial court cause number F20-22365-M) was dismissed by

the trial court on December 15, 2021. Attached to the letter is a copy of the State’s

motion to dismiss and the trial court’s order dismissing the case.

      In light of this, we dismiss this appeal.
                            /Lana Myers//
211176f.u05                 LANA MYERS
Do Not Publish              JUSTICE
TEX. R. APP. P. 47.2(b)




                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RONALD AUSTIN ROBERSON,                      On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-22365-M.
No. 05-21-01176-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of February, 2022.




                                       –3–